DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomeroy (US 3,490,409).
Regarding Claim 1, Pomeroy discloses a bumper 84 for a vehicle, comprised of at least one part 14 made of resilient material, in the interior of which there is provided at least one marking fluid cell with a direct opening 20 to an exterior of the marking fluid cell, a closure device 18 configured to close the opening which, under an effect of a pressure applied, opens up the opening, allowing marking fluid in the marking fluid cell to access the exterior of the at least one marking fluid cell through which the marking fluid can flow, and a securing element 12 configured to secure the at least one part on said vehicle.
Regarding Claim 3, the closure device 18 is in a form of an added-on breakable connection (frangible) which ensures the closure of the at least one marking fluid cell, with a pressure with a determined minimum intensity applied on the connection leading to breakage of the connection and to opening up of the direct opening of the at least one marking fluid cell towards the exterior.
Regarding Claim 4, the cells 14 may be a plurality of cells.
Regarding Claim 5, the cells 14 are arranged in a direction transverse to the width of the bumper.
Regarding Claim 6, the cells 14 are cylindrical.
Regarding Claim 8, the bumper includes a casing 12 which is a non-resilient part as a securing device.
Regarding Claim 9, the resilient part 14 is located peripheral to the bumper (outside of the bumper envelope to shoot downward).
Regarding Claim 10, the system of Pomeroy exerts a pressure on the cell 14 to permit flow of marking fluid out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy as applied to claim 1 above, and further in view of ordinary skill in the art.
Pomeroy discloses multiple fluid cells 14 which are arranged in the vehicle, and that they may be arranged in differing ways to fit several of them (see column 2, lines 58-72).  Arranging the cells in a plurality of height levels is merely an obvious choice of design for one having ordinary skill in the art depending upon the space available to store the cells, the direction and location of marking, and the activation of the frangible portion, which is all within the ordinary skill in the art.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612